                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


SHERRY HINES                                   )
                       Plaintiff,              )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 5:19-CV-323-FL
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                 Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation for attorney fees and plaintiff’s amended motion for attorney
fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 1, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,400.00.

This Judgment Filed and Entered on June 1, 2020, and Copies To:
Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing
Cassia W. Parson / Wanda D. Mason (via CM/ECF Notice of Electronic Filing)

June 1, 2020                           PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk




           Case 5:19-cv-00323-FL Document 34 Filed 06/01/20 Page 1 of 1
